Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2008

USA v. Wright
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4074




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Wright" (2008). 2008 Decisions. Paper 794.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/794


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-4074


                           UNITED STATES OF AMERICA

                                            v.

                                   JAMES WRIGHT,
                                              Appellant


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                            (D.C. Crim. No. 06-cr-00302)
                  District Judge: The Honorable Robert B. Kugler


                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 25, 2008


                Before: SLOVITER, BARRY and ROTH, Circuit Judges

                                 (Filed: July 25, 2008 )


                                        OPINION




BARRY, Circuit Judge

      James Wright pled guilty to one count of illegal reentry into the United States after

deportation, in violation of 8 U.S.C. §§ 1326(a) and (b)(2), and was sentenced to a term
of imprisonment of 63 months. He now appeals. For the reasons that follow, we will

affirm.

                             I. Factual and Procedural History

          Wright is a native and citizen of Jamaica. On November 16, 1998, he pled guilty

in New Jersey state court to possessing a dangerous controlled substance, cocaine, with

the intent to distribute it within 1,000 feet of a school zone, and was sentenced to 8 years’

imprisonment. On May 3, 2001, the Bureau of Immigration and Customs Enforcement

(“BICE”) removed him to Jamaica. He reentered the United States on or about

September 1, 2001 using a fraudulent passport and visa. He lived with his wife and her

two adult daughters in Glassboro, New Jersey until December 23, 2005, when one of the

daughters called the police to report his involvement in a domestic disturbance. A local

police officer responded and, upon learning that Wright was a previously removed felon,

took him into custody. Wright was thereafter formally arrested by a BICE agent and

removed to a BICE field office. While there, he admitted that he was a citizen of

Jamaica, that he had been previously removed to Jamaica, that he had not received

permission to reenter the United States, and that he did in fact reenter the United States in

September 2001.

          The United States filed a complaint charging Wright with illegal reentry, in

violation of 8 U.S.C. §§ 1326(a) and (b)(2). On the advice of counsel, he rejected a plea

of guilty to § 1326(a) because the plea agreement would have required him to stipulate to



                                               2
the fact of his prior conviction and he would then be unable to later challenge the

constitutionality of § 1326(b). After further discussion, the government offered him an

amended plea agreement, which he signed. He acknowledged in the agreement that

“under the current state of the law, it is within the sentencing judge’s province to make

the determination of whether or not 8 U.S.C. § 1326(b) applies to this matter, and that the

sentencing judge should and shall employ a preponderance of the evidence standard in

making that determination.” (J.A. 28.)

       The government submitted a list of questions to be asked by the District Court at

the plea hearing to establish the factual basis for the plea. The questions would have

required Wright to admit to the fact of his prior conviction. His counsel advised the

Court that Wright would plead guilty to the information but would not do so pursuant to

the plea agreement. Because, in the government’s view, Wright had withdrawn from the

plea agreement, the government presented evidence to a grand jury in support of an

indictment. An indictment was returned and Wright pled guilty, but again, on the advice

of counsel, he refused to acknowledge the fact of his prior conviction.

       At Wright’s sentencing hearing, the District Court reduced his offense level by two

levels under U.S.S.G. § 3E1.1(a) for his acceptance of responsibility. The government

stated that if Wright would admit to his prior conviction, it would ask the Court to reduce

his offense level by one additional level under § 3E1.1(b). He refused to do so, and was

subsequently sentenced to 63 months, the bottom of his 63- to 78-month guidelines range.



                                             3
                                      II. Discussion   1



       Wright’s first contention on appeal is that 8 U.S.C. § 1326(b)(2) is unconstitutional

on its face and as applied to him. Section 1326(b)(2) states that an alien convicted under

§ 1326(a) for illegal reentry into the United States, “whose removal was subsequent to a

conviction for commission of an aggravated felony,” shall be fined or imprisoned not

more than 20 years or both. In Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998), the Supreme Court held that the fact of a prior conviction for an aggravated

felony under § 1326(b)(2) is a sentencing factor and not an element of the underlying

offense. Accordingly, it need only be proven to a sentencing judge by a preponderance of

the evidence.

       Wright concedes that Almendarez-Torres binds this Court and, consequently,

forecloses this basis of his appeal. He nonetheless argues that following the Supreme

Court’s decision in Apprendi v. New Jersey, 530 U.S. 466 (2000), a majority of the Court

believes that the constitutional question in Almendarez-Torres was incorrectly decided.

While he recognizes that Almendarez-Torres remains good law, he brings this appeal

solely to preserve his constitutional claim in the event the Court were to reverse

Almendarez-Torres. Because we remain bound by Almendarez-Torres, we will affirm the

judgment of sentence. See United States v. Vargas, 477 F.3d 94, 104 (3d Cir. 2007).



   1
    We have jurisdiction over this appeal under 28 U.S.C. § 1291 and 18 U.S.C. §
3742(a).


                                             4
       Wright’s second contention is that the District Court erred in refusing to award

him a reduction of one additional level under U.S.S.G. § 3E1.1(b). If a defendant

qualifies for a two-level reduction in his offense level for having accepting responsibility

for his crime, and if the offense level is 16 or greater, the District Court may,

       upon motion of the government stating that the defendant has assisted
       authorities in the investigation or prosecution of his own misconduct by
       timely notifying authorities of his intention to enter a plea of guilty, thereby
       permitting the government to avoid preparing for trial and permitting the
       government and the court to allocate their resources efficiently, decrease the
       offense level by 1 additional level.

U.S.S.G. § 3E1.1(b). Wright does not dispute that the government did not make such a

motion. What he does contend is that the government’s decision was made arbitrarily

because he adequately assisted the government by willingly admitting each element of his

offense. The only thing he refused to admit, the argument goes, was the fact of his prior

conviction, but that was not an element of the crime to which he pled guilty.

       Where the government declines to move for the additional one--level reduction

under section 3E1.1(b), a district court is left “powerless” to grant such a reduction.

United States v. Drennon, 516 F.3d 160, 162 (3d Cir. 2008). The government’s discretion

to decline, however, is not boundless; it still remains subject to constitutional

constraints—it cannot, for example, base its decision on the defendant’s race, religion, or

gender. Id. at 162-63. Wright does not argue that the government’s decision was based

on any unconstitutional reason or was not rationally related to its legitimate interest in

providing an incentive for defendants to plead guilty, thereby enabling the government to

                                              5
more efficiently prosecute its cases. Moreover, it bears mention that at the sentencing

hearing, the government afforded Wright a final opportunity to admit the fact of his prior

conviction even though he had already pled guilty. Wright’s second contention is without

merit.

         Wright argues, next, that the District Court erred when it did not sentence him as if

the additional one-level reduction had been applied. At the sentencing hearing, his

counsel argued that “under Booker Mr. Wright should be treated as if the third[-level

reduction] had been applied” and that “he should not be treated any differently than

somebody who got the third[-level reduction]. Because, frankly, there’s nothing in

3553(a) to distinguish between him and somebody else.” (J.A. 145.) For the reasons that

warranted the decision not to move for the additional level, the decision not to apply that

level as if a motion had been made was not error. Moreover, the fact that Wright decided

not to plead guilty to an already executed plea agreement, which required the government

to present the case to the grand jury, distinguishes him from a hypothetical defendant who

is granted the additional one-level reduction for substantial assistance to the government.

         Finally, Wright argues that the District Court erred in not granting him a below-

guidelines sentence in light of the sentencing factors set forth in 18 U.S.C. § 3553(a). In

determining whether a sentence is reasonable, we must be satisfied that the Court

adequately considered the relevant factors set forth in § 3553(a). United States v.

Kononchuk, 485 F.3d 199, 204 (3d Cir. 2007). It did so here. The Court discussed in



                                               6
detail each of the relevant § 3553(a) factors and its application to the facts of the case,

and indicated its belief that any differences in sentences given to illegal reentry

defendants in fast-track and non-fast-track jurisdictions did not demonstrate that the

guidelines, as applied to Wright, were unduly harsh. It then determined that a 63-month

term of imprisonment—the lowest possible sentence within Wright’s suggested

guidelines range—was necessary to deter Wright from reentering the United States in the

future. We find no reason to disturb the sentence.

                                      III. Conclusion

       For the foregoing reasons, we will affirm the judgment of sentence.




                                              7